Citation Nr: 0119608	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from January 1969 to April 
1972.  

This appeal arises from an August 1999 rating decision in 
which the RO denied service connection for PTSD and denied 
entitlement to a permanent and total rating for pension 
purposes.  

REMAND

The veteran contends, in essence, that he should receive 
service connection for PTSD and a permanent and total rating 
for pension purposes.  In particular, he alleges that his 
back disorder prevents him for being able to work.

Following an initial review of the claims file, the Board of 
Veterans' Appeals (Board) finds that a remand of both issues 
is warranted.

With regard to the veteran's PTSD claim, the Board notes that 
service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
3.304(f) (2000).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1999); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 
38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); Zarycki, 6 Vet. App. 
at 98.  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

In this case, the evidence currently of record does not 
clearly establish that the veteran engaged in combat with the 
enemy during his active military service.  His DD-214 lists 
his military occupational speciality as vehicle mechanic.  
While the veteran received a number of medals during service, 
to include a Vietnam Campaign Medal, none of the medals 
specifically exemplify combat service. 

A PTSD stressor statement was received from the veteran in 
June 1997.  The veteran indicated that he served in Vietnam 
from April 1971 to March 1972 with the 50th and 87th Infantry 
Companies at Camp Baxter in the DaNang area.  He described an 
incident that occurred in October or November 1971 in which 
there was an explosion and bodies and debris flew everywhere.  
He stated that he "pulled security" for various military 
installations.  He reported that he worked at Deepwater Pier, 
which received numerous sniper attacks.  He also reported 
that he worked at Bridge Ramp Pier, which held ammunition.  
He stated that it was extremely stressful at Bridge Ramp Pier 
because one mortar would have blown up half of Vietnam if it 
landed in the right place.  

The evidence of record also reveals a diagnosis of PTSD that 
has been linked to the veteran's service in Vietnam.  The 
veteran underwent a VA psychiatric examination in April 1999 
in which the examiner diagnosed the veteran with PTSD and 
related the disorder to stressors experienced in Vietnam.  
The veteran indicated that he was involved in combat with the 
50th and 87th Infantry.  He and his fellow combatants "pulled 
security" for various military installations and he was 
involved in protecting Army depots where large amounts of 
ammunition and artillery were stored.  He indicated that two 
incidents were particularly traumatic.  The first incident 
occurred in October or November of 1971 and involved an 
explosion that occurred in one of the depots that everybody 
assumed was sabotaged and was caused by "a load of C-4 
explosives."  He reported that "bodies and debris flew 
everywhere."  Another incident occurred in 1972 when the 
veteran and his fellow combatants were attempting to protect 
the depot where they were stationed and they had were subject 
to random gun fire, with the possibility of it becoming 
severe at any given moment.  The veteran stated that the 
constant waiting as well as the sniper fire that was 
relatively frequent was extremely unnerving.  The Board 
notes, however, that as the evidence does not currently does 
not include "credible supporting evidence that the claimed 
in-service stressor(s) actually occurred" (see 38 C.F.R. 
§ 3.304(f)), the examiner's diagnosis of PTSD was based on 
unverified stressors.  

While the RO has not, to date, undertaken development to 
attempt to verify either the veteran's claimed combat service 
(to which purported stressor(s) is/are related) or the 
occurrence of specific in-service stressful experiences 
described in the veteran's June 1997 statement and during the 
April 1999 VA psychiatric examination, the Board finds that 
such action is a necessary prerequisite to adjudicating his 
claim for service connection for PTSD. 

The RO should initially attempt to obtain any additional 
information from the veteran regarding the alleged combat 
service/in-service stressful events.  Moreover, since there 
is no legal requirement that such must be established only by 
official records, the veteran should also be invited to 
statements from former service comrades or others that 
establish his alleged combat service or the occurrence of his 
claimed in-service stressful experiences.  However, even if 
the veteran fails to provide additional information or 
evidence, the RO should undertake all necessary development 
to attempt to corroborate the specifically claimed events 
independently.  The Board would emphasize, however, that 
requiring corroboration of every detail, including the 
veteran's personal participation [in the claimed event(s)], 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  

In the event that, upon completion of the above requested 
development (and any other development deemed warranted by 
the record), either combat participation (to which a 
purported stressor is related) or specific in-service 
stressful experience ) is corroborated, the veteran should 
undergo further examination for the purposes of determining 
whether the corroborated in-service event(s) is sufficient to 
constitute a stressor underlying a diagnosis of PTSD. 

With regard to the veteran's pension claim, the Board notes 
that the veteran currently has a nonservice-connected back 
disorder evaluated as 20 percent disabling.  The veteran 
indicated in a March 1998 income statement that he was in 
receipt of disability payments form the Social Security 
Administration (SSA) from 1988 to 1994 as result of his back 
injury which occurred in October 1987.  In March 1998, the RO 
sent a request for the veteran's disability records to SSA.  
A response was received from SSA in July 1998 with attached 
records, however, it was noted by the RO that another 
claimant's records were received and that the incorrect 
records were forwarded back to SSA.  There is no indication 
in the claims folder that any further action was taken by the 
RO to obtain the correct records.   

The veteran also currently alleges that he has severe pain in 
his middle and lower back and that he problems performing 
many tasks.  In support his claim, the veteran has indicated 
that he receives current treatment for his back at the 
Altoona VA Medical Center (VAMC).  Treatment records received 
from the Altoona VAMC include a 1998 radiology report of the 
veteran's back.   All outstanding medical records from this 
facility (for treatment of the veteran's back and his PTSD) 
should be obtained and associated with the claims file.  In 
this regard, the Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Finally, while both matters are in remand status, the RO 
should undertake any additional development and/or 
notification deemed warranted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which, among other things, eliminates the well-
grounded claim requirement, and redefines the obligations of 
VA with respect to the duties to notify and assist a 
claimant.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000 (November 9, 2000), or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099.  See also VAOPGCPREC 
11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all pertinent outstanding 
medical records from the Altoona VAMC.  
The RO should also assist the veteran in 
obtaining all other pertinent records 
from any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified.  The veteran is 
also free to submit any pertinent medical 
or other records in his possession, and 
the RO should afford him the opportunity 
to do so. 

2.  The RO should once again contact the 
Social Security Administration and obtain 
a copy of the award letter and all 
medical records underlying the reported 
award of Social Security disability 
benefits to the veteran, and associate 
them with the claims file.  

3.  With regard to the veteran's claim 
for service connection for PTSD, the RO 
should contact the veteran and ask him to 
provide specific information concerning 
the claimed combat service/in-service 
stressful events that led to his PTSD.  
Such information should include the dates 
and locations of the alleged events, as 
well as full names and units of the 
individuals involved.  The veteran is 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information can not be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed combat 
service/in-service stressful experiences.  

4.  Unless the RO determines that 
evidence sufficient to establish the 
occurrence of the claimed in-service 
stressful experience(s) has been 
received, the RO should prepare a letter 
outlining the in-service stressful 
experiences described by the veteran in 
his June 1997 statement and during the 
April 1999 VA psychiatric examination, 
and should forward such letter, 
accompanied by copies of the veteran's DD 
Form 214, service personnel records, and 
all associated documents, to the United 
States Armed Services Center for Research 
of Unit Records.  That organization 
should be requested to provide any 
information that might corroborate the 
veteran's alleged in-service stressful 
experiences.  The RO should also 
undertake any further development 
suggested by that organization, to 
include recommended contact with any 
other entities.

5.  The RO should prepare a report 
detailing the nature of any combat 
actions (to which a purported stressor is 
related) or specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the claims file.  If no combat 
action/claimed in-service stressful 
experience has been verified, then the RO 
should so state in its report, skip the 
development request in paragraph 6, 
below, and proceed with paragraph 7.  

6.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to, and be reviewed by, 
the examiner.  In rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
examiner is instructed that only verified 
combat action (to which a claimed in-
service stressful experience is related) 
or an in-service event that has been 
corroborated may be considered for the 
purpose of determining whether exposure 
to such in-service event has resulted in 
PTSD.  If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the veteran's verified stressor(s).  
The typewritten report of examination 
must include all examination findings, 
along with the complete for each opinion 
expressed and conclusion reached.

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

9.  After completion of the foregoing, 
and after undertaking any indicated 
development and/or notification action 
(to include the scheduling of a VA 
examination if warranted with regard to 
the veteran's claim for permanent and 
total rating for pension purposes), the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to specifically 
include that cited to herein.  The RO 
must review these claims on the merits, 
and provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.    

10.  If any determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992)

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





